Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/20/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
IDSs filed 8/19/2021 are considered and entered.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 renumbered 1-17 are allowed.

Reason for Allowance
The present invention is directed to a method for early data transmission through radio resource control signaling.
Each independent claim identifies the uniquely distinct features, particularly:
wherein in response to the early data transmission being indicated for early uplink data transmission, the performing, by the terminal device, the early data transmission between the terminal device and the access network device comprises:

wherein in response to the early data transmission being indicated for early downlink data transmission, the performing, by the terminal device, the early data transmission between the terminal device and the access network device comprises:
sending, by the terminal device, a service request message to the access network device by using the Msg 3. and
receiving, by the terminal device, downlink data from the access network device in response to the service request message by using a message 4 (Msg 4).
The closest prior art:
Phuyal (US 20180324854 A1) discloses a method of sending early data in enhanced machine-type-communication (EMTC) and Internet of thing (IoT) networks (Fig 1-11 and 13).
Cui (US 20150271093 A1) discloses a method of RRC signaling for data transmission in a wireless networks (Fig 1-21).
Ryoo (US 20200037345 A1) discloses a method for transmitting data in RRC various states.
All the prior art disclose conventional a method for early data transmission through radio resource control signaling, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473